 Case 19-45206-elm7 Doc 41 Filed 12/13/20             Entered 12/13/20 17:20:52        Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

IN RE:                                            §
                                                  §                 CASE NO. 19-45206-ELM
                                                  §
SYNERGY FABRICATION,                              §
INC.
                                                  §                 CHAPTER 7
                                                  §
DEBTOR                                            §

                    CERTIFICATE OF NO OBJECTIONS (Docket No. 37)

        On November 20, 2020, Shawn K. Brown, chapter 7 Trustee (“Trustee”), filed and served
his Motion to Sell Estate’s Interest in Certain Personal Property [Remnant Assets] Free and Clear
of All Liens, Claims and Encumbrances [ECF 37] (the “Motion”). Pursuant to N.D. Tex. L.B.R.
9007-1(c), as part of the Motion, the Trustee gave notice of a response deadline of at least 21 days
after service of the Motion. The Motion was served by mail and/or the Court’s CM/ECF electronic
filing system. Responses were to be served no later than December 11, 2020. Any objections to the
Motion were to have been served on the Trustee. As of the filing date of this Certificate, the Trustee
has received no objections or responses, and the docket reflects that no objections or responses
have been filed.



                                             Respectfully submitted,

                                             THE LAW OFFICE OF SHAWN K. BROWN PLLC

                                             /s/ Shawn K. Brown
                                             TX Bar No. 03170490
                                             PO Box 93749
                                             Southlake TX 76092
                                             (817) 488-6023
                                             shawn@browntrustee.com

                                             COUNSEL FOR THE CHAPTER 7 TRUSTEE
